Title: To Thomas Jefferson from Jean Baptiste de Gouvion, 13 May 1788
From: Gouvion (Govion), Col. Jean Baptiste
To: Jefferson, Thomas


          
            
              Sir
            
            Paris may the 13th. 1788
          
          I was told that you have some prospect that the interests due by the united states to the Foreign officers shall be pay’d at the end of July next; give me leave to represent to your Excellency that captain Castaign who is a native from Martinico is upon the point of returning there, he has been near four years solliciting in this country for employment without success. His means are exhausted. You would oblige him greatly if you would give him an order upon M. Grand to be pay’d of the three years interest due to him, it is but a trifle, and it shall be of a great help to him; if you can comply with our request we shall keep you the utmost secret to save you from being troubled by any other sollicitor. I am respectfully Sir your most obedient servant
          
            
              Gouvion
            
          
        